IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40465
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

SUNDAY OLASEBIKAN, a/k/a Sunny,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 9:94-CR-12-9
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sunday Olasebikan appeals his conviction and sentence for

conspiracy to possess with intent to distribute cocaine.

Olasebikan has shown no error with respect to his assertions

that it was improper to charge him by information because two

superseding indictments had been returned against him and that

the sentencing guidelines contain a sentencing cap of one year

for first-time offenders who plead guilty to an information.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-40465
                               -2-

     The district court did not err by modifying Olasebikan’s

judgment of conviction in accordance with United States v. Quaye,

57 F.3d 447, 450-54 (5th Cir. 1995)

     Olasebikan has not demonstrated plain error by his assertion

that his conviction should have been barred as violative of the

Double Jeopardy Clause because he had already been punished for

his crime by the seizure of a 1972 Chevelle.   United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, ____, 113 S. Ct. 1770,

1776-79 (1993)), cert. denied, 115 S. Ct. 1266 (1995); United

States v. Tilley, 18 F.3d 295, 298-99 (5th Cir.), cert. denied,

115 S. Ct. 574 (1994).

     We will not address several new issues raised by Olasebikan

for the first time in his reply brief.   United States v. Prince,

868 F.2d 1379, 1386 (5th Cir.), cert. denied, 493 U.S. 932

(1989).

     AFFIRMED.